

THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT FOR THE LENOX VILLAGE PORTFOLIO


THIS THIRD AMENDMENT TO PURCHASE AND SALE AGREEMENT FOR THE LENOX VILLAGE
PORTFOLIO (this “Third Amendment”) is made and entered into as of the 23rd day
of November, 2015 by and between LENOX VILLAGE PROPERTIES, LLC, a Tennessee
limited liability company, LENOX VILLAGE LIFESTYLE CENTER, LLC, a Tennessee
limited liability company, and LENOX VILLAGE LIFESTYLE CENTER III, LLC, a
Tennessee limited liability company (collectively referred to herein as the
“Seller”), and PREFERRED APARTMENT COMMUNITIES OPERATING PARTNERSHIP, L.P., a
Delaware limited partnership (“Purchaser”).


RECITALS


WHEREAS, Seller and Purchaser entered into that certain Purchase and Sale
Agreement For The Lenox Village Portfolio dated August 11, 2015, as amended by
that certain First Amendment to Purchase and Sale Agreement For The Lenox
Village Portfolio dated September 15, 2015, and as further amended by that
certain Second Amendment to Purchase and Sale Agreement For The Lenox Village
Portfolio dated September 25, 2015 (collectively, the “Agreement”), for the sale
and acquisition of three (3) separate properties more particularly described in
Exhibit A of the Agreement and referred to herein as “Lenox Village Town
Center”; the “Regent Building”; and “LV III” (each, a “Property” and
collectively, the “Properties”); and


WHEREAS, Seller and Purchaser now desire to amend and modify the Agreement as
set forth below.


NOW, THEREFORE, for and in consideration of the foregoing recitals and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Seller and Purchaser hereby agree as follows:


1.
All capitalized terms used herein and not otherwise defined shall have those
meanings ascribed to such terms in the Agreement.

2.
The language in Section 1.02(e) of the Agreement is hereby deleted in its
entirety and the following language is hereby inserted in lieu thereof:

“(e)    Purchaser shall submit an application to Lender for the assumption of
the Loan as soon as practicable and thereafter take all commercially reasonable
efforts to pursue to completion the Loan Assumption. Purchaser and Seller shall
use commercially reasonable efforts, including without limitation, the
furnishing of all commercially reasonable documents, executed forms,
instruments, financial statements and other materials requested by Lender, in a
timely manner, to obtain the consent of the Lender to the transfer of Lenox
Village Town Center to Purchaser or a bankruptcy remote, special purpose entity
to be formed by Purchaser to purchase Lenox Village Town Center as permitted
pursuant and subject to the provisions of Section 15.03 herein. If the Loan
Assumption is not approved by Lender on or before






--------------------------------------------------------------------------------



December 2, 2015 (the “Loan Assumption Approval Date”), Purchaser shall have the
right to extend the Loan Assumption Approval Date to December 24, 2015 (the
“Outside Loan Assumption Approval Date”) by giving notice to Seller if Purchaser
has entered into an index rate lock or rate lock agreement with the prospective
lender for the acquisition loan for LV III. If the Loan Assumption is not
approved by Lender on or before the Loan Assumption Approval Date or Outside
Loan Assumption Approval Date, as applicable, or if Lender affirmatively
disapproves the Loan Assumption for any reason at any time, either Seller or
Purchaser shall have the right to terminate this Agreement by giving notice to
the other, and upon such termination, the Escrow Agent shall return the Deposit
to Purchaser. Upon such termination, neither party shall have any further
rights,obligations orliabilities hereunder, except as otherwise expressly set
forth herein.”
3.
Except as expressly amended herein, all terms and conditions of the Agreement
remain in full force and effect.

4.    This Third Amendment may be executed via facsimile or electronic PDF
counterpart and a facsimile or PDF signature page shall be deemed an original
for purposes of this Third Amendment.


        

[SIGNATURES COMMENCE ON FOLLOWING PAGE]
        


        

























2



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have hereto signed, sealed, and delivered this
Third Amendment as of the date first above written.


SELLER:
LENOX VILLAGE PROPERTIES, LLC, a
Tennessee limited liability company
By:/s/ David C McGowan_____________
            
Name: _ David C McGowan___________
            
Title: _Chief Manager_________________
    
            
LENOX VILLAGE LIFESTYLE CENTER, LLC, a
Tennessee limited liability company
            
By:/s/ David C McGowan_____________
            
Name: _ David C McGowan___________
            
Title: _Chief Manager_________________
    


LENOX VILLAGE LIFESTYLE CENTER III, LLC,
a Tennessee limited liability company


By:/s/ David C McGowan_____________
            
Name: _ David C McGowan___________
            
Title: _Chief Manager_________________




                


                


[SIGNATURES CONTINUE ON FOLLOWING PAGE]





3



--------------------------------------------------------------------------------



PURCHASER:
            
PREFERRED APARTMENT COMMUNITIES OPERATING
PARTNERSHIP, L.P., a Delaware limited partnership


By:
Preferred Apartment Advisors, LLC,     a Delaware limited liability company, its
Agent





By: _/s/ Jeffrey R. Sprain    
Jeffrey R. Sprain
General Counsel and Secretary



4

